DETAILED ACTION
This action is responsive to the following communications: the Application filed September 09, 2021, and the information disclosure statement (IDS) filed July 08, 2016. 
Claims 1-20 are pending. Claims 1, 13 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KOREA, REPUBLIC OF 10-2021-0016981 filed 02/05/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 09, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
Figures 1-3 should be designated by a legend such as –Prior Art—because only that which is old is illustrated. See MPEP 602.02(g).
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites “wherein the first circuit includes: … a fifth NMOS transistor a ground node, …” There is not disclosure that this limitation(s) from the specification. Clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palumbo et al. (US 7,263,016).
Regarding independent claims1,  13 and 20, Palumbo et al. disclose a sense amplifier comprising: 
a pre-amplifier circuit (see EXAMINER’S MARKUP below) configured to generate first internal data and second internal data, based on input data and inverted input data; and 
a latch circuit (EXAMINER’S MARKUP below, latch circuit) configured to generate output data and inverted output data, based on the first internal data and the second internal data, wherein the pre-amplifier circuit includes: 
a first circuit (EXAMINER’S MARKUP below, first circuit) configured to provide a power supply voltage; 
a second circuit (EXAMINER’S MARKUP below, second circuit) configured to provide a ground voltage; and 
a third circuit connected to the first circuit and the second circuit, and configured to generate the first internal data and the second internal data, wherein the third circuit includes: 
a first NMOS transistor (EXAMINER’S MARKUP below, 1st NMOS tr.) connected between a first node providing first internal data and a third node, and configured to operate in response to second internal data; 
a second NMOS transistor (EXAMINER’S MARKUP below, 2nd NMOS tr.) connected between a second node providing the second internal data and a fourth node, and configured to operate in response to the first internal data; 
a first PMOS transistor (EXAMINER’S MARKUP below, 1st PMOS tr.) connected between a first input node receiving input data and the third node, and configured to operate in response to a sensing signal; 
a second PMOS transistor (EXAMINER’S MARKUP below, 2nd PMOS tr.) connected between a second input node receiving inverted input data and the fourth node, and configured to operate in response to the sensing signal; 
a third NMOS transistor (EXAMINER’S MARKUP below, 3rd NMOS tr.) connected between the third node and a fifth node, and configured to operate in response to the inverted input data; and 
a fourth NMOS transistor (EXAMINER’S MARKUP below, 4th NMOS tr.) connected between the fourth node and the fifth node, and configured to operate in response to the input data (see Palumbo, FIG. 2, further EXAMINER’S MARKUP below).
	Further, Palumbo et al. disclose a precharge circuit in e.g., col. 4, lines 3-5: … and the bit-lines are pre-charged to a high voltage state.

    PNG
    media_image1.png
    955
    987
    media_image1.png
    Greyscale


Regarding claims 2 and 14, Palumbo et al. disclose the first circuit includes; a third PMOS transistor connected between a power node providing the power supply voltage and the first node, and configured to operate in response to the sensing signal, and a fourth PMOS transistor connected between the power node and the second node, and configured to operate in response to the sensing signal, and the second circuit includes; a fifth NMOS transistor connected between the fifth node and a ground node, and configured to operate in response to the sensing signal (see FIG. 2).
Regarding claim 12, Palumbo et al. disclose the second circuit includes: a fifth NMOS transistor connected between the fifth node and a ground node, and configured to operate in response to the sensing signal (see FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palumbo et al. (US 7,263,016) in view of Huang et al. (US 2003/0214327).
Regarding claims 9 and 17, Palumbo et al. teach the limitations of claims 1 and 13, respectively.
Palumbo et al. do not explicitly disclose inverted input data is applied to a substrate of the third NMOS transistor, and the input data is applied to a substrate of the fourth NMOS transistor.
Huang et al. teach the deficiencies in FIG. 7, a bulk input differential logic, and accompanying disclosure.
Palumbo and Huang are analogous art because they both are directed to sense amplifier circuit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Palumbo with the specified features of Huang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Huang et al. to the teaching of Palumbo et al. such that a sense circuit, as taught by Palumbo et al., utilizes a bulk input differential logic, as taught by Huang et al., for the purpose of making fewer circuit elements and smaller circuit for a complicated logic operation (see Huang, Abstract).
  
Allowable Subject Matter
Claims 3-8, 10-11, 15-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825